

117 HR 3730 IH: To amend title 38, United States Code, to establish in the Department of Veterans Affairs an Advisory Committee on United States Outlying Areas and Freely Associated States, and for other purposes.
U.S. House of Representatives
2021-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3730IN THE HOUSE OF REPRESENTATIVESJune 4, 2021Mr. Sablan (for himself, Ms. Brownley, Mr. San Nicolas, Mrs. Radewagen, Ms. Plaskett, Miss González-Colón, Mr. Kahele, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to establish in the Department of Veterans Affairs an Advisory Committee on United States Outlying Areas and Freely Associated States, and for other purposes.1.Department of Veterans Affairs Advisory Committee on United States Outlying Areas and Freely Associated States(a)Establishment of Advisory Committee(1)In generalSubchapter III of chapter 5 of title 38, United States Code, is amended by adding at the end the following new section:548.Advisory Committee on United States Outlying Areas and Freely Associated States(a)EstablishmentThe Secretary shall establish an advisory committee, to be known as the Advisory Committee on United States Outlying Areas and Freely Associated States, to provide advice and guidance to the Secretary on matters relating to covered veterans.(b)DutiesThe duties of the Committee shall be the following:(1)To advise the Secretary on matters relating to covered veterans, including how the Secretary can improve the programs and services of the Department to better serve such veterans.(2)To identify for the Secretary evolving issues of relevance to covered veterans.(3)To propose clarifications, recommendations, and solutions to address issues raised by covered veterans.(4)To provide a forum for covered veterans, veterans service organizations serving covered veterans, and the Department to discuss issues and proposals for changes to regulations, policies, and procedures of the Department.(5)To identify priorities for and provide advice to the Secretary on appropriate strategies for consultation with veterans service organizations serving covered veterans.(6)To encourage the Secretary to work with other departments and agencies of the Federal Government and Congress to ensure covered veterans are provided the full benefits of their status as covered veterans.(7)To highlight contributions of covered veterans in the Armed Forces.(8)To conduct other duties as determined appropriate by the Secretary.(c)Membership(1)The Committee shall be comprised of 15 voting members appointed by the Secretary.(2)In appointing members pursuant to paragraph (1), the Secretary shall ensure the following:(A)At least one member is appointed to represent covered veterans in each of the following areas:(i)American Samoa.(ii)Guam.(iii)Puerto Rico.(iv)The Commonwealth of the Northern Mariana Islands.(v)The Virgin Islands of the United States.(vi)The Federated States of Micronesia.(vii)The Republic of the Marshall Islands.(viii)The Republic of Palau.(B)Not fewer than half of the members appointed are covered veterans, unless the Secretary determines that an insufficient number of qualified covered veterans are available.(C)Each member appointed resides in an area specified in subparagraph (A).(3)In appointing members pursuant to paragraph (1), the Secretary may consult with any Member of Congress who represents an area specified in paragraph (2)(A).(d)Terms; vacancies(1)A member of the Committee shall be appointed for a term of two years.(2)Not later than 180 days after receiving notice of a vacancy in the Committee, the Secretary shall fill the vacancy in the same manner as the original appointment.(e)Meeting format and frequency(1)Except as provided in paragraph (2), the Committee shall meet in-person with the Secretary not less frequently than twice each year and hold monthly conference calls as necessary.(2)Meetings held under paragraph (1) may be conducted virtually during a public health emergency declared by the Secretary of Health and Human Services pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) or any renewal of such declaration.(f)Additional Representation(1)Representatives of relevant departments and agencies of the Federal Government may attend meetings of the Committee and provide information to the Committee.(2)One representative of the Department shall attend each meeting of the Committee.(3)Representatives attending meetings under this subsection—(A)shall not be considered voting members of the Committee; and(B)may not receive additional compensation for services performed with respect to the Committee.(g)Subcommittees(1)The Committee may establish subcommittees.(2)The Secretary may, in consultation with the Committee, appoint a member to a subcommittee established under paragraph (1) who is not a member of the Committee.(3)A subcommittee established under paragraph (1) may enhance the function of the Committee, but may not supersede the authority of the Committee or provide direct advice or work products to the Secretary.(h)Reports(1)Not less frequently than once each year, the Committee shall submit to the Secretary and the appropriate committees of Congress a report containing such recommendations as the Committee may have for legislative or administrative action.(2)Not later than 90 days after the date on which the Secretary receives a report under paragraph (1), the Secretary shall submit to the appropriate committees of Congress a written response to the report after—(A)giving the Committee an opportunity to review such written response; and(B)including in such written response any comments the Committee considers appropriate. (3)Not less frequently than once every two years, the Committee shall submit to the Secretary and the appropriate committees of Congress a report describing the activities of the Committee during the previous two years.(4)The Secretary shall make publicly available on an internet website of the Department—(A)each report the Secretary receives under paragraph (1);(B)each written response the Secretary submits under paragraph (2); and(C)each report the Secretary receives under paragraph (3).(i)Committee personnel mattersA member of the Committee shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5 while away from the home or regular place of business of the member in the performance of the duties of the Committee.(j)ConsultationIn carrying out this section, the Secretary shall consult with veterans service organizations serving covered veterans. (k)Federal Advisory Committee Act exemptionSection 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Committee.(l)DefinitionsIn this section:(1)The term appropriate committees of Congress means—(A)the Committee on Veterans’ Affairs of the House of Representatives; and(B)the Committee on Veterans’ Affairs of the Senate.(2)The term Committee means the Advisory Committee on United States Outlying Areas and Freely Associated States established under subsection (a).(3)The term ‘covered veteran’ means a veteran residing in an area specified in subsection (c)(2)(A).(4)The term ‘veterans service organization serving covered veterans’ means any organization that—(A)serves the interests of covered veterans;(B)has covered veterans in substantive and policymaking positions within the organization; and(C)has demonstrated experience working with covered veterans..(2)Clerical AmendmentThe table of sections at the beginning of chapter 5 of such title is amended by inserting after the item relating to section 547 the following new item: 548. Advisory Committee on United States Outlying Areas and Freely Associated States.(b)Deadline for establishmentNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall establish the advisory committee required by section 548 of title 38, United States Code, as added by subsection (a)(1) of this section.(c)Deadline for initial appointmentsNot later than 90 days after the date on which the Secretary establishes the advisory committee required by such section 548, the Secretary shall appoint the members of such advisory committee.(d)Initial meetingNot later than 120 days after the date on which the Secretary establishes the advisory committee required by such section 548, such advisory committee shall hold its first meeting.